Citation Nr: 1121170	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  04-41 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred in conjunction with treatment provided at Winter Park Memorial Hospital on November 3, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active military service from November 1965 to October 1967, and from January 1968 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Tampa, Florida.  The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter.  


FINDINGS OF FACT

1.  Payment or reimbursement of the cost of the private medical care received on November 3, 2003, was authorized in advance by VA by way of individual authorization.  

2.  At the time of the private medical care, the Veteran was service-connected for Type II diabetes mellitus at 20 percent disabling.  

3.  A VA or other federal facility was not feasibly available at the time the private medical care was received on November 3, 2003.  


CONCLUSION OF LAW

The criteria are met for authorization of payment or reimbursement of medical expenses incurred as a result of private treatment provided at Winter Park Memorial Hospital on November 3, 2003.  38 U.S.C.A. §§ 1703, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Review of the claims file (Medical Administration Service (MAS) folder) does not reveal adequate compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, since the Board is granting the claim, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II. Governing Laws and Regulations for Prior Authorization

At the outset, the initial issue to consider here is whether VA provided "individual authorization" for the Veteran's private medical treatment prior to his November 3, 2003 admission to Winter Park Hospital.  38 U.S.C.A. § 1703(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 17.52(a)(1) (2010).   The focus of this inquiry will be a November 3, 2003 VA ORL telephone triage note, which was written prior to his admission at the private hospital.  

The Veteran contends that on November 3, 2003 he became ill from hypoglycemia while at work.  The Veteran is service-connected for Type II diabetes mellitus at 20 percent.  The Veteran reports that he did not know what the problem was, but was not able to drive due to his weakened condition.  The Veteran states that he contacted triage at VAHCC Orlando, and was told by VA to get services at Winter Park Hospital where he was located due to his job.  He indicated that this was because VAHCC Orlando did not have an Emergency Room.  The Veteran states that he was treated at the ER, stabilized and released later that night.  The Veteran contends that he was not fit to drive and that services at a VA facility were not geographically accessible.  The Veteran states that he was suffering from an unknown problem which could have been life-threatening if left undiagnosed and untreated.  See April 2004 Notice of Disagreement (NOD); December 2004 Substantive Appeal.  

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may provide individual authorization or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. §§ 17.52(a), 17.54 (2010).  See also Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision.  

In addition, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. 1703(a)(3); 38 C.F.R. 17.52(a)(3).  There is no requirement for treatment of a "service-connected disability" under this provision.  

The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id.

The issue of whether VA gave prior authorization for non-VA medical care received at a private facility is a factual, and not medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  

VA's General Counsel, in response to the question regarding "[w]ho has the authority to approve or authorize a request for private hospitalization at VA expense under 38 U.S.C.A. § 1703(a), and what type of action(s) is necessary to constitute prior authorization under 38 C.F.R. § [17.54]" has indicated that the requirements for obtaining prior authorization for private medical expenses are quite specific.  In addition to meeting statutory requirements for reimbursement, any verbal authorizations must be confirmed in writing.  See VA O.G.C. Concl. Op. 1-95, 8, 9.

Initially, again, the Board emphasizes that the central issue in this case is whether, under 38 U.S.C.A. § 1703(a)(1), VA provided prior authorization for the Veteran's private treatment at Winter Park Hospital on November 3, 2003.  The Board realizes that when the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that can allow for him to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2010).  However, the threshold consideration here is whether there was in fact prior authorization by VA.  If the issue of prior authorization is resolved in the Veteran's favor under 38 U.S.C.A. § 1703(a)(1), it is not necessary to consider 38 U.S.C.A. §§ 1725 and 1728, which are only applicable to hospitalization without prior authorization.  

III. Analysis

Records from Winter Park Hospital indicated that the Veteran was seen November 3, 2003.  The Veteran was indicated to be oriented and could obey commands, and he was noted to be clam and cooperative.  His skin was pink and warm and his breathing was unlabored, symmetrical, and clear.  The Veteran was noted to have skipped breakfast.  His blood sugar was 173.  The Veteran's chief complaint was that he had an episode of low blood sugar.  He was noted to have since eaten and felt better.  The Veteran was indicated to have diabetes mellitus for which he was taking oral medication.  He was diagnosed with hypoglycemia by history - resolved.  He was discharged to home in an unchanged, stable condition.  This evidence reveals that his condition was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In other words, overall, the evidence of record does not support the existence of a "medical emergency" on November 3, 2003.  

In any event, in the present case since hospital care was furnished for treatment of a service-connected disability (Type II diabetes mellitus), there is no requirement here that a "medical emergency" exist in order for VA to provide prior authorization of private hospital care or private medical services.  See 38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  Rather, the focus of this inquiry will be whether a November 3, 2003 VA ORL telephone triage note constitutes prior authorization for his treatment in this particular case.  This VA medical record reflects that the Veteran called Orlando OPC telephone triage at 1:49 p.m. on November 3, 2003 and reported that he was having trouble with blood sugars due to his service-connected diabetes mellitus.  The Veteran indicated that he was unable to check it and was weak, unsteady, lightheaded, and had had sweating episodes earlier.  The Veteran checked his blood sugar in the morning, and had several episodes of weakness, and lightheadedness that day.  He ate lunch and had OJ in the morning for breakfast.  The Veteran indicated that he could come to the office that day, but was advised of the need for emergency department treatment.  Triage spoke with the VA nurse liaison who agreed with the recommendation for private treatment, and most significantly the Veteran was given a fee basis number.  The Veteran was advised that he was unsafe to drive or to leave facility with urgent medical care present.  This November 3, 2003 VA treatment note was signed by both a VA nurse and VA physician.  It provides strong evidence in support of individual authorization by VA for the Veteran's private medical treatment on November 3, 2003.  

The November 2003 VA treatment note is consistent with the veteran's statements on this point.  See April 2004 NOD; December 2004 Substantive Appeal.  This written VA treatment note appears to meet the authorization requirements of 38 C.F.R. § 17.54.  The situation in this case contrasts with general advice by a provider that a veteran should seek emergency treatment when necessary or a statement that private treatment can be arranged.  Contrast Smith v. Derwinski, 2 Vet. App. 378 (1992) (veteran argued that non-VA care was authorized because his VA treating physician had informed him that arrangements were made for him to be treated at a non-VA medical facility) with Cantu v. Principi, 19 Vet. App. 92, 98 (2004) (requirements under 38 C.F.R. § 17.54 for authorization were met when VA physician arranged veteran's transfer and transportation from VA outpatient clinic to private facility).  The Board finds that, given the specific written notes by the VA physician and nurse, essentially authorizing him and instructing him to seek private fee basis treatment, the requirement of written authorization is met.  It is not fair to punish the Veteran when all he did was obey the written authorization of a VA physician and nurse.  If VA medical personnel could have treated the Veteran at a VA facility, then they should have done so.  What is clear is that VA medical personnel failed to direct the Veteran to the nearest VA facility, despite his well-meaning inquiries on how to proceed.         

The Board acknowledges the Veteran's claim was submitted to the Chief Medical Officer at the Tampa VA Medical Center Fee Service unit on April 5, 2004 in order to determine whether the Veteran's claim for reimbursement should be approved.  The Chief Medical Officer found that a VA facility was feasibly available and that the Veteran should have attempted to use the VA facility beforehand.  However, this opinion provides no reasons and bases for its conclusions.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  Moreover, the November 3, 2003 VA treatment note directly contradicts the Chief Medical Officer's conclusions.  If a VA facility had been "feasibly available" as defined under of 38 C.F.R. § 17.53, then it is unclear why a VA physician and VA nurse in a written record both advised to Veteran to seek private fee basis treatment.  The Veteran has also been credible in his assertion that a VA facility that could potentially treat him at that time was not "geographically accessible" from his work location.  Moreover, the existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).

Accordingly, the Board finds that there was prior VA authorization for payment or reimbursement of private medical expenses incurred in conjunction with treatment provided at Winter Park Memorial Hospital on November 3, 2003.  38 U.S.C.A. §§ 1703, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.52(a)(1), 17.53, 17.54 (2010).   As such, his claim for payment or reimbursement is granted.  


ORDER

Since VA provided prior authorization, payment or reimbursement of private medical expenses incurred in conjunction with treatment provided at Winter Park Memorial Hospital on November 3, 2003 is granted.  



____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


